DETAILED ACTION
This Office Action is in response to a Non-Final filed on 06/15/2021. This application is in condition for allowance except for the following formal matters cited in the drawings and claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Amendments (filed on 06/15/2021) addressing the objection to the drawings that were cited in the last office action (mailed 03/16/2021) are persuasive due to the following:
Amending claim 1 by crossing out “power generating” in the limitation "a sensing power generating device".
Amending claim 1 by crossing out "a mechanical device is coupled to the mechanical support cable".
Amending claim 10 by crossing out “employs at least one environmentally protective device” in the limitation " wherein the camera is powered using energy from one of the power generating device and the power storage device employs at least one environmentally protective device".
Amending the specifications in ¶[0021] to exclude item 108.

withdrawn.

Specifications
The Applicant’s Amendments (filed on 06/15/2021) addressing the objection to the specifications that were cited in the last office action (mailed 03/16/2021) are persuasive due to the following:
First objection indicated in the first bullet item is resolved by amending the specifications (filed 06/15/2021) and the amended drawings (filed 06/15/2021).
Second objection indicated in the second bullet item is resolved by amending the specifications (filed 06/15/2021) and providing both a clean and marked-up copy of the specifications.
Third objection indicated in the third bullet item is resolved by amending the specifications (filed 06/15/2021), where ¶[0076-0077] to ¶[0079-0093] is replaced by ¶[0047-0048] to ¶[0050-0064].
Fourth objection indicated in the fourth bullet item is resolved by amending the specifications (filed 06/15/2021), where ¶[0021] is amended to provide the proper "List of Elements Identified in the Drawings".
Fifth objection indicated in the fifth bullet item is resolved by amending the specifications (filed 06/15/2021) and providing both a clean and marked-up copy of the specifications.
Sixth objection indicated in the sixth bullet item is resolved by amending the specifications (filed 06/15/2021) and proving a more descriptive title in line with the amended claims.

The specification objections cited in the last office action are withdrawn.

Response to Remarks and Amendments
Applicant's Claim Amendment and Remarks (filed on 06/15/2021) amending claims 1 and 10 by crossing out the cited limitations are persuasive to comply with the written description requirements. The 112(a) rejection of claims 1 and 10 that were cited in the office action (mailed 03/15/2021) are withdrawn.
Applicant’s Amendments and Remarks, filed 06/15/2021, with respect to amended independent claim 1 has been fully considered and is persuasive due to a self-powered cable-suspended traffic signaling system with the following limitations:
The conductor cable having the plurality of power or power and data hub receptacles that is coupled to and spaced part along the conductor cable.
Power generating device.
Power storage device.
The processor with resident memory and code.
Power consuming electrical device and power generating device that are detachably coupled to the corresponding plurality of power or power and data hub receptacles.

However, the full scope of the invention of independent claim 1 cannot be fully understood since power or power and data hub receptacles are not shown in any drawings. Consequently, claim 1 needs to be completely supported in the Figures.

Ex_Parte_Quayle_Action
This application is in condition for allowance except for the following formal matters: 

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s):
The feature of “a conductor cable having a plurality of power or power and data hub receptacles coupled to and spaced part along the conductor cable” claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).
The feature of “wherein at least one of a power consuming electrical device and the power generating device is detachably coupled to a corresponding one of the plurality of power or power and data hub receptacles” claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to due to minor informalities:
In the limitation of claim 1 “a conductor cable having a plurality of power or power and data hub receptacles coupled to and spaced part along the conductor cable” should be “a conductor cable having a plurality of power or power and data hub receptacles coupled to and spaced apart along the conductor cable”.

	Appropriate action is required.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the drawing and claim objections set forth in this Office Action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847